Citation Nr: 0107706	
Decision Date: 03/15/01    Archive Date: 03/21/01	

DOCKET NO.  00-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for Graves 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for pelvic 
adhesive disease, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial (compensable) rating 
for cervical strain.

4.  Entitlement to an increased initial (compensable) rating 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1992 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
Graves disease and pelvic adhesive disease, assigning a 
10 percent evaluation for each, and granted service 
connection for cervical strain and migraine headaches, 
assigning noncompensable evaluations for each.  

In the appellant's January 2000 notice of disagreement and 
February 2000 substantive appeal she indicates a belief that 
she has filed a claim for service connection for residuals of 
hernia and temporomandibular joint disability.  Her original 
September 1999 claim indicates a reference to status post 
hernia and oral sensitivity and pain with difficulty chewing.  
The issues of entitlement to service connection for residuals 
of hernia repair and temporomandibular joint disability are 
referred to the RO for its consideration.  


REMAND

In the veteran's substantive appeal she indicates a belief 
that additional service medical records exist.  She submitted 
a February 1999 service medical record indicating that a 
supplemental outpatient medical record had been opened at 
that time and would be maintained in the psychiatric clinic 
located at the main hospital of the Womack Army Medical 
Center.  A review of the veteran's service medical records, 
that have been associated with the record on appeal, and 
dated on or after February 10, 1999, the date of the record 
indicating that a supplemental outpatient medical record 
would be open, reflect that the veteran received treatment at 
Womack Army Medical Center, but do not reflect any 
psychiatric care.  The record does not indicate that an 
attempt has been made to obtain any psychiatric treatment 
records and these records may be relevant in evaluating the 
veteran's appeal.  

The reports of the October 1999 VA examinations, afforded the 
veteran, reflect that the veteran's service medical records 
were not available for review.  The veteran asserts that if 
the examiner's had been aware of these records they would 
have been able to provide additional comment that would 
support her appeal.  For example, she indicates that she has 
migraine headaches and the report of a December 1998 service 
examination indicates that the veteran missed four days per 
month with headaches, but the VA examination reports do not 
reflect an opinion with respect to the frequency or nature of 
the veteran's headaches.  Further, the appellant reports 
constant pelvic pain and a December 1998 service medical 
record indicates that she had chronic pelvic pain, but the VA 
examination reports do not offer an opinion in this regard.  
Further, the VA examination report does not reflect what 
affect, if any, the appellant's reported neck pain has on her 
cervical spine range of motion.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact both the 
National Personnel Records Center and the 
Womack Army Medical Center and request 
copies of all psychiatric records 
relating to any treatment provided the 
veteran.  The request should specifically 
identify that the records desired would 
have been maintained in the psychiatric 
clinic at the main hospital, Womack Army 
Medical Center.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of her 
service-connected Graves disease.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected Graves' disease, 
including indicating whether there is 
fatigability, constipation, muscular 
weakness, weight gain, or mental 
sluggishness or disturbance.  A complete 
rationale should be provided for any 
opinion offered.  

3.  The veteran should be afforded a VA 
gynecology examination to determine the 
nature and extent of her 
service-connected pelvic adhesive 
disease.  All indicated tests and studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected pelvic 
adhesive disease including indicating 
whether the pelvic pain is controlled by 
treatment.  A complete rationale should 
be provided for all opinions offered.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected cervical strain.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected cervical strain, 
including setting forth in degrees of 
excursion any limitation of motion of the 
cervical spine.  The examiner has also 
requested to:  (1) express an opinion as 
to whether pain that is related to the 
veteran's service-connected cervical 
strain could significantly limit the 
functional ability of the cervical spine 
during flare-ups, or when the cervical 
spine is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; (2) determine 
whether as a result of the 
service-connected cervical strain, the 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be provided 
for any opinion offered.  

5.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of her 
service-connected migraine headaches.  
All indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected migraine headaches 
including describing the headaches affect 
on the veteran's behavior and the 
frequency of the headaches.  A complete 
rationale should be provided for all 
opinions offered.  

6.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been complied with, the RO should 
readjudicate the issues on appeal, with 
any appropriate consideration of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999), regarding initial ratings.  

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




